Citation Nr: 0120069	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  94-01 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1953 to 
September 1956.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Board remanded the case for further development in 
January 1996, June 1998, and most recently in October 1999.


REMAND

The veteran died in September 1992.  His Certificate of Death 
records that the immediate cause of his death was 
glioblastoma multiforme.  The appellant maintains that this 
disease was related to the veteran's having been exposed to 
ionizing radiation during service.  She thus seeks a grant of 
service connection for the cause of the veteran's death under 
38 C.F.R. § 3.312 (2000). The appellant filed her claim in 
October 1992.

In accordance with instructions contained in earlier remands 
the RO referred the claims folder to the VA Under Secretary 
for Benefits for consideration of the question of whether it 
was at least as likely as not that the veteran's fatal 
disease resulted from radiation exposure in service.  See 
38 C.F.R. § 3.311(c).  In turn, the VA Under Secretary for 
Benefits (through the Director of Compensation and Pension 
Service) requested an advisory medical opinion on this 
question from the VA Under Secretary for Health, to whom it 
forwarded the claims folder.  See 38 C.F.R. § 3.311(c)(1).

Susan Mather, M.D., performed the evaluation for the VA Under 
Secretary for Health.  In a report issued in February 2001, 
Dr. Mather cited and discussed published studies of the 
relationship between radiation exposure and tumors of the 
brain and central nervous system.  She concluded that these 
studies showed that "[t]he brain and CNS appear to . . . 
have low to medium sensitivity to the effects of ionizing 
radiation" and that "[m]ost studies in adults show no 
excess risk or a nonstatistically significant increased risk 
for brain tumors especially when the dose is less than 100 
rads . . . . "  Dr. Mather opined that on the basis of the 
studies cited in the report, "it is unlikely that the 
veteran's glioblastoma multiforme can be attributed to 
exposure to ionizing radiation in service."  Dr. Mather did 
not state that she had reviewed the claims folder, to include 
the veteran's service and post-service medical records 
contained therein, nor did she discuss in her opinion the 
medical history for the veteran that had been furnished with 
the claims folder by the VA Under Secretary for Benefits.

After reviewing this report, the Director of Compensation and 
Pension Service advised the RO in writing subsequently in 
February 2001 that there was "no reasonable possibility" 
that exposure to ionizing radiation caused the veteran's 
disease.  See 38 C.F.R. § 3.311(c)(1)(ii).  The Director of 
Compensation and Pension Service asserted that this 
conclusion was based on the opinion received from the VA 
Under Secretary for Health and on "review of the evidence in 
its entirety."

Thereafter, in April 2001, the RO issued a supplemental 
statement of the case again denying the claim of entitlement 
to service connection for the cause of the veteran's death.  
The RO's conclusion was that service connection for 
glioblastoma multiforme could not be established on the basis 
of exposure to ionizing radiation during service or on any 
other theory.  The conclusion was based on the opinion by the 
Director of Compensation and Pension Service.  With the 
supplemental statement of the case sent to the appellant and 
her representative, the RO included a letter in which it 
advised the appellant that she had the opportunity to "make 
any comment [she] wish[ed]" on the new evidence.  This 
letter constituted the entire notice afforded the appellant 
by the RO concerning her claim before it was certified for 
review by the Board.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a 
claimant must have a reasonable opportunity to respond to 
evidence obtained by VA, and that the reasonable opportunity 
to respond is denied where the claimant is not expressly 
informed of the right to submit argument and evidence in 
rebuttal of the evidence.  Sutton v. Brown, 9 Vet. App. 553, 
563 (1996).

Under the Veterans Claims Assistance Act (VCAA), VA has a 
duty to notify a claimant of the evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001).  The appellant's representative contended in a 
presentation to the Board, that the appellant should be 
advised of the need to submit competent evidence of a nexus 
between the cause of death and service.  In view of the new 
notice provision of the law and in light of the 
representative's contentions, this claim must again be 
remanded.  See 38 C.F.R. § 19.1(a) (2001) (If further 
evidence or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board shall remand the case to the agency of 
original jurisdiction and specify the action to be 
undertaken.).

The VCAA also provides that VA must make reasonable efforts 
to obtain records pertinent to a claim and if the records 
cannot be secured, so notify the claimant.  However, when the 
records in question are in the custody of a federal 
department or agency, the new law requires that VA continue 
to try to obtain them until it has been successful unless it 
is reasonably certain that they do not exist or that further 
efforts to obtain them would be futile."  38 U.S.C.A. 
§ 5103A.  The Board has taken note that the service medical 
records of the veteran contained in the claims file are 
scant.  The Board finds that this may be so because when the 
RO requested service medical records for the veteran in July 
1989 from the National Personnel Records Center, it limited 
the scope of its request to specific kinds.  The Board finds 
that such limited action does not satisfy the VCAA.  
Therefore, on remand, the RO must attempt to secure a 
complete set of service medical records for the veteran.

The issue whether service connection is warranted for the 
glioblastoma multiforme that led to the veteran's death need 
not be considered under 38 C.F.R. § 3.311 alone.  Service 
connection can be established in this case by evidence other 
than that contemplated by 38 C.F.R. § 3.311 if such evidence 
demonstrated "'that the 
disease . . . was incurred during or aggravated by service," 
a showing that entails "the difficult burden of tracing 
causation to a condition or event during service."  Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Therefore, in light of the foregoing and the Veterans Claims 
Assistance Act of 2000, this case is REMANDED for the 
following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, in addition to that 
requested below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001) are 
fully complied with and satisfied.

2.  The RO should contact the appellant 
and advise her that she may substantiate 
her claim by submitting scientific 
studies linking the veteran's fatal 
carcinoma to radiation exposure, or by 
submitting medical evidence linking the 
cause of his death to service.  She 
should also be afforded the opportunity 
to identify or submit any medical or lay 
evidence supporting her claim that is not 
currently of record.  In particular, the 
RO should advise the appellant (i) that 
as her claim is being considered under 
all relevant theories of entitlement, 
medical or lay evidence of any date could 
be pertinent, and (ii) she may submit 
independent medical, scientific, or other 
expert evidence pertinent to the claim, 
including an opinion rendered after 
review of the veteran's medical history.  
After the appellant responds, the RO 
should attempt to secure from any sources 
that she has identified all records or 
other documentation not currently of 
record.  The RO also must take 
appropriate action to obtain any service 
medical records of the veteran that have 
not yet been associated with the claims 
file.  All attempts to secure this 
evidence must be documented in the claims 
file.  

If, after making reasonable efforts, the 
RO is unable to secure any evidence, it 
must notify the veteran and (a) identify 
the specific records that it is unable to 
obtain; (b) briefly explain the efforts 
it has made to obtain that evidence; and 
(c) describe any further action will take 
with respect to the claim.  The appellant 
must then be given an opportunity to 
respond.

3.  After the above development has been 
completed, if additional relevant 
scientific or medical opinions, are 
obtained, the RO should forward the 
claims folders to the VA Under Secretary 
for Benefits for reconsideration of the 
claim under 38 C.F.R. § 3.311.  The RO 
should provide a copy of any newly 
submitted medical or scientific opinions 
with the referral.  The RO should request 
that the Under Secreatary for Benefits 
review the newly obtained evidence and 
express an opinion as to whether the new 
evidence alters the previously obtained 
opinion.  A complete rationale for the 
opinion should be provided.  Stone v. 
Gober, 14 Vet. App. 116 (2000).

4.  Thereafter, the RO must review the 
claims files to ensure that the above-
designated development has been conducted 
and completed in full.  If any 
development is incomplete, or a written 
report is deficient in any manner, the RO 
must take appropriate corrective action.

5.  The RO should then readjudicate the 
claim of entitlement to service 
connection for the cause of the veteran's 
death.  If the benefit being sought on 
appeal remains denied, the RO should 
provide the appellant and her 
representative with a supplemental 
statement of the case and allow them an 
adequate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


